CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Independent Registered Public Accounting Firm" and "Financial Statements and Experts" in the Prospectus/Proxy Statement and to the use of our report dated November 27, 2012 with respect to Dreyfus Stock Funds - Dreyfus Small Cap Equity Fund which is incorporated by reference in this Registration Statement on Form N-14 of Dreyfus Small Cap Equity Fund. /s/ ERNST & YOUNG LLP New York, New York February 20, 2013
